Matter of Michael T. v Janna R. (2017 NY Slip Op 06823)





Matter of Michael T. v Janna R.


2017 NY Slip Op 06823


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1110 CAF 16-01322

[*1]IN THE MATTER OF MICHAEL T., PETITIONER-APPELLANT,
vJANNA R., ALSO KNOWN AS JANNA A., RESPONDENT-RESPONDENT, ET AL., RESPONDENT. (APPEAL NO. 2.) 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF COUNSEL), FOR PETITIONER-APPELLANT. 
LUCILLE M. RIGNANESE, ATTORNEY FOR THE CHILD, ROME. 

	Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered May 10, 2016 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition for modification of a prior order of custody and visitation. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Kolson ([appeal No. 1] ___ AD3d ___ [Sept. 29, 2017]).
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court